Case 13-16501        Doc 79     Filed 02/11/19     Entered 02/11/19 16:39:39          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 16501
         Cedrick Z Thomas
         Laurie Thomas
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/19/2013.

         2) The plan was confirmed on 07/03/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/08/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/03/2013, 05/03/2016, 08/01/2017.

         5) The case was Completed on 04/30/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $19,910.89.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-16501            Doc 79    Filed 02/11/19    Entered 02/11/19 16:39:39                Desc         Page 2
                                                    of 4



 Receipts:

           Total paid by or on behalf of the debtor             $41,349.00
           Less amount refunded to debtor                        $1,852.96

 NET RECEIPTS:                                                                                    $39,496.04


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,006.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,573.58
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,579.58

 Attorney fees paid and disclosed by debtor:                   $494.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acct Recov                        Unsecured           0.00           NA              NA            0.00       0.00
 Ally Financial                    Secured        6,552.00       7,033.30        6,552.00      6,552.00     575.98
 Ally Financial                    Unsecured            NA         481.30          481.30        481.30        0.00
 American Credit Acceptance        Unsecured     11,594.00       9,151.57        9,151.57           0.00       0.00
 American InfoSource LP as Agent   Unsecured         878.64        796.78          796.78        796.78        0.00
 American InfoSource LP as Agent   Unsecured         854.00        751.12          751.12        751.12        0.00
 AmeriCash Loans LLC               Unsecured      1,428.68       1,453.68        1,453.68      1,453.68        0.00
 ASHRO                             Unsecured         190.12           NA              NA            0.00       0.00
 Associated Recovery Systems       Unsecured         848.41           NA              NA            0.00       0.00
 Automotive Credit Corp            Unsecured            NA           0.39            0.39           0.39       0.00
 Automotive Credit Corp            Secured       11,142.00     11,142.39        11,142.00     11,142.00     979.86
 Bank Of America, N.A.             Unsecured         848.00           NA              NA            0.00       0.00
 Boulder Credit Service            Unsecured         468.00        467.87          467.87        467.87        0.00
 Central Furniture                 Unsecured           0.00           NA              NA            0.00       0.00
 Cleveland Clinic                  Unsecured      1,133.00            NA              NA            0.00       0.00
 Commonwealth Edison Company       Unsecured      2,254.00       2,708.51        2,708.51      2,708.51        0.00
 Credit Investments Inc            Unsecured      1,227.00          64.19           64.19          64.19       0.00
 Credit Management Lp              Unsecured      1,021.00            NA              NA            0.00       0.00
 Credit One Bank                   Unsecured           0.00           NA              NA            0.00       0.00
 Credit One Bank                   Unsecured           0.00           NA              NA            0.00       0.00
 Cybrcollect                       Unsecured         624.00           NA              NA            0.00       0.00
 Disney Movie Club                 Unsecured          73.80           NA              NA            0.00       0.00
 Dr Leonards/Carol Wrig            Unsecured         433.00           NA              NA            0.00       0.00
 First Federal Credit              Unsecured         825.00           NA              NA            0.00       0.00
 First Premier Bank                Unsecured           0.00           NA              NA            0.00       0.00
 First Source Bank                 Unsecured         884.07           NA              NA            0.00       0.00
 Ginnys                            Unsecured          65.00           NA              NA            0.00       0.00
 Harris & Harris Ltd               Unsecured      1,389.00            NA              NA            0.00       0.00
 Harvard Collection                Unsecured         605.00           NA              NA            0.00       0.00
 Internal Revenue Service          Priority       4,000.00       4,714.55        4,714.55      4,714.55        0.00
 Internal Revenue Service          Unsecured            NA          23.57           23.57          23.57       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-16501              Doc 79   Filed 02/11/19    Entered 02/11/19 16:39:39                Desc         Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim         Claim        Principal       Int.
 Name                                  Class    Scheduled        Asserted      Allowed         Paid          Paid
 Mason                              Unsecured            NA           326.44        326.44        326.44         0.00
 Massey's                           Unsecured           0.00          322.34        322.34        322.34         0.00
 Metabnk/fhut                       Unsecured           0.00             NA            NA            0.00        0.00
 National Recovery Agency           Unsecured         131.00             NA            NA            0.00        0.00
 No Island Fin Credit U             Unsecured           0.00             NA            NA            0.00        0.00
 Park National Bank                 Unsecured           0.00             NA            NA            0.00        0.00
 Plains Comm                        Unsecured           0.00             NA            NA            0.00        0.00
 Portfolio Recovery Associates      Unsecured         702.00          884.07        884.07        884.07         0.00
 Portfolio Recovery Associates      Unsecured         673.67          673.67        673.67        673.67         0.00
 Rcvl Per Mng                       Unsecured         605.00             NA            NA            0.00        0.00
 Resurgent Capital Services         Unsecured         593.00          375.54        375.54        375.54         0.00
 RJM Acquisitions LLC               Unsecured          25.00           25.48         25.48          25.48        0.00
 Stoneberry                         Unsecured           0.00          299.03        299.03        299.03         0.00
 Superior Medical Care Inc          Unsecured         647.92             NA            NA            0.00        0.00
 Un Bk Of Ca                        Unsecured          25.00             NA            NA            0.00        0.00
 Un Coll Tol                        Unsecured         411.00             NA            NA            0.00        0.00
 US Bank                            Unsecured           0.00          620.16        620.16        620.16         0.00
 US Bank                            Unsecured            NA           638.43        638.43        638.43         0.00
 US Bank                            Unsecured           0.00           39.50         39.50          39.50        0.00
 Us Dept Of Education               Unsecured     30,664.00              NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim            Principal                Interest
                                                                Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                $0.00                  $0.00
       Mortgage Arrearage                                       $0.00                $0.00                  $0.00
       Debt Secured by Vehicle                             $17,694.00           $17,694.00              $1,555.84
       All Other Secured                                        $0.00                $0.00                  $0.00
 TOTAL SECURED:                                            $17,694.00           $17,694.00              $1,555.84

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                   $0.00              $0.00                  $0.00
        All Other Priority                                     $4,714.55          $4,714.55                  $0.00
 TOTAL PRIORITY:                                               $4,714.55          $4,714.55                  $0.00

 GENERAL UNSECURED PAYMENTS:                               $20,103.64           $10,952.07                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-16501        Doc 79      Filed 02/11/19     Entered 02/11/19 16:39:39            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,579.58
         Disbursements to Creditors                            $34,916.46

 TOTAL DISBURSEMENTS :                                                                     $39,496.04


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
